Citation Nr: 1713053	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-27 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent disabling for degenerative joint disease, left knee, status post total knee arthroplasty.

2.  Entitlement to service connection for chronic infection, to include as secondary to degenerative joint disease, left knee, status post total knee arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of an increased rating in excess of 30 percent for degenerative joint disease, left knee, status post total knee arthroplasty is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in his favor, the Veteran's chronic infections are related to his service-connected left knee total knee arthroplasty.


CONCLUSION OF LAW

The criteria for service connection for a chronic infection, to include as secondary to degenerative joint disease, left knee, status post total knee arthroplasty have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

In this decision, the Board grants entitlement to service connection for a chronic infection, which constitutes a complete grant of this claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this issue.  

The Board acknowledges that the AOJ has not adjudicated the issue of service connection for a chronic infection secondary to the left knee disability; however, as the Board's decision grants this benefit, the Veteran cannot be prejudiced by the lack of lower-level adjudication.  Furthermore, as discussed below the Board considers the chronic infection as part and parcel of the increased rating as the Veteran asserted the secondary service connection claim when filed in February 2010.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Board has reviewed the evidence of record and finds that the criteria for service connection for a chronic infection, to include as secondary to degenerative joint disease, left knee, status post total knee arthroplasty have been met.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

The Veteran has a current diagnosis of recurrent chronic infections in his left knee that require lifetime antibiotic treatment as noted in a July 2011 VA examination.

The Veteran is service-connected for degenerative joint disease, left knee, status post total knee arthplasty at 30 percent disabling as of November 2008.  Thus, the Veteran has met the first two prongs of a secondary service connection claim and the question is whether there is a link between his current disability and his service-connected disability.  

The evidence of record reveals that the Veteran suffered a left knee injury during military service that later resulted in a total knee arthroplasty (TKA) in October 2001.  See July 2011 VA Examination; April 2009 to May 2009 VA Treatment.  He subsequently developed an infection in the knee in October 2002 and the hardware was removed.  The prosthesis was placed again in January 2003.  He developed another infection and underwent a surgical procedure in September 2008.  Following the September 2008 surgery the Veteran was placed on antibiotic therapy.  In April 2009, the Veteran was advised that he had another infection in the knee and he could have another knee surgery, fuse the knee, or remain on suppression medication for life.  See April 2009 to May 2009 VA Treatment.

As noted above, the Veteran has consistently asserted a secondary service connection claim for the chronic infection since he filed his February 2010 claim.  Throughout the appeals process when he perfected his appeal on a Form 9 dated October 2011 he continued to assert his secondary service connection claim.  The Board finds the Veteran competent and credible to describe his observable symptoms related to the chronic infections.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board further notes that there is not a nexus opinion of record, with regard to a link between the TKA and chronic infections.  However, there is no medical opinion to the contrary that states clearly that the chronic infections are not related to the mechanical apparatus that have been placed in the Veteran's knee.  Rather, the weight of the medical evidence is clear that the Veteran has experienced multiple infections even after removal of the knee prosthesis followed by replacement.  At this juncture the Veteran will be on antibiotic medications for the remainder of his life.  Thus, the Board finds that the evidence is in equipoise that the Veteran's recurrent infections are related to his service-connected left knee arthroplasty.  See 38 C.F.R. § 3.310(a) (stating that when "service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  As such, the benefit-of the-doubt is resolved in the Veteran's favor and secondary service connection is warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for chronic infection, as secondary to degenerative joint disease, left knee, status post total knee arthroplasty, is granted.


REMAND

The Veteran contends that his service-connected left knee disability has gotten worse.  See, e.g., October 2011 VA Form 9 (stating the Veteran's belief that some of his statements to a VA examiner were misconstrued/disregarded and that he has had a decreased ability for his left knee to bear weight).  During the pendency of the claim a recent decision by the United States Court of Appeals for Veterans Claims (Court) requires that VA examinations for rating issues involving joints must include range of motion testing of the joint in the following areas:  (1) active motion; (2) passive motion; (3) weight-bearing; and (4) nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  

The examinations of record in July 2011 and March 2010 have not met the Correia requirements.  Thus, remand is warranted for VA examinations that test the range of motion in active motion, passive motion, weight-bearing, and non-weight bearing motions, for the Veteran's degenerative joint disease, left knee, status post total knee arthroplasty.  

Additionally, updated VA treatment records should be associated with the record on remand.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following actions:

1. After obtaining any additional authorization forms from the Veteran for any private treatment related to his left knee, request copies of treatment records from October 2013 to the present.  Additionally, request VA treatment records from July 2011 and associate such records with the claims file.
 
2. After associate any private and/or VA records with the claims file, schedule the Veteran for a VA examination with an appropriate VA examiner to evaluate the current severity of the Veteran's service-connected left knee.  Conduct all required motion testing.  Provide the examiner with the claims file and the examiner should note review of the claims file.

a. The examiner should conduct range of motion testing for the left knee and provide an opinion as to range of motion based on  (1) active motion; (2) passive motion; 
(3) weight-bearing; and (4) non-weight bearing motions.

b. The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  This should be expressed in degrees of lost motion.  

c. Review the prior knee examinations and opine as to whether the above requested measurements per Correia would be similar if taken at the time of the prior July 2011 and March 2010 examinations and if not, how they would have differed. If the examiner cannot determine this, then explain why that is so

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, if the examiner cannot respond without resorting to speculation, he or she should explain why it would be speculative to respond.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


